             Case 1:18-cr-02429-WJ Document 227 Filed 10/18/19 Page 1 of 15



                          IN  THE  UNITED  STATES  DISTRICT  COURT  
                             FOR  THE  DISTRICT  OF  NEW  MEXICO  



UNITED  STATES  OF  AMERICA,  

        Plaintiff,  

vs.                                                              Case  No.:  18-­‐‑CR-­‐‑2429-­‐‑WJ  

DARREN  BENALLY,  

        Defendant.  


                       DEFENDANT’S  SENTENCING  MEMORANDUM  


        COMES  NOW,  defendant  Darren  Benally,  through  appointed  counsel  Amy  

Sirignano,  Esq.,  of  the  Law  Office  of  Amy  Sirignano,  P.C.,  and  pursuant  to  the  United  

States  Constitution  Amendments  V  and  VI,  and  18  U.S.C.  §  3553(a),  moves  this  Court  to  

sentence  Mr.  Benally  to  a  sentence  of  time-­‐‑served  imprisonment,  with  credit  for  

approximately  371  days,  imprisonment  (from  October  30,  2018  through  October  21,  

2019,  or  12.18  months),  followed  by  a  term  of  3  (three)  years  supervised  release. This  

sentence  is  sufficient,  but  not  greater  than  necessary,  to  comply  with  the  purposes  of  

federal  sentencing.    In  support  of  his  sentencing  request,  Mr.  Benally  states  the  

following:  
            Case 1:18-cr-02429-WJ Document 227 Filed 10/18/19 Page 2 of 15



         I.        BACKGROUND  

         Darren  is  a  life-­‐‑long  resident  of  Sanostee,  NM.    PSR,  ¶  56.  He  is  a  Native  

American,  and  a  member  of  the  Navajo  tribe.    PSR,  p.  3.    He  lives  with  his  mother  and  

father  on  the  reservation  in  Sanostee,  NM.    PSR,  ¶  56.      

         Darren  did  his  very  best  in  middle  school,  and  in  high  school.    During  that  time,  

he  was  awarded  many  academic  certificates.    See  Exhibits  I,  J,  L,  M,  N,  O.    He  received  

his  high  school  diploma  on  May  21,  2011.    Exhibit  P.    He  also  received  an  award  for  his  

knowledge  of  the  Navajo  language  –  his  first  language,  that  he  is  fluent  in.    Exhibit  K.  

Darren  was  involved  in  many  sports  in  school,  (cross  county,  volleyball,  basketball,  

etc.),  and  received  a  certificate  for  athleticism  in  2002.    Exhibit  H.        

         Darren  is  a  very,  very  hard  worker.    He  went  directly  from  high  school  to  

welding  school  at  the  San  Juan  County  Community  College.    While  he  had  difficulty  

with  the  many  subjects,  he  persisted,  and  after  a  few  years,  obtained  his  welding  

certificates.    See  Exhibits  Q,  R,  S,  T,  U.      

         Darren  enjoys  welding  and  his  job  very  much.    Every  work  day,  he  traveled  

approximately  1.5  hours  one-­‐‑way,  to  his  job.    His  prior  employer  advised  at  Darren’s  

arrest,  and  recently,  that  Darren  is  eligible  for  rehire.      

         His  co-­‐‑worker,  Bob  Sandoval,  also  provided  a  letter  to  the  Court  for  Darren’s  

sentencing.    Exhibit  F.    Mr.  Sandoval  characterizes  Darren  as  a  very  friendly,  and  a  

flexible  worker.    Darren  is  willing  to  give  help  when  a  co-­‐‑worker  is  in  need.    Mr.  



                                                           2
           Case 1:18-cr-02429-WJ Document 227 Filed 10/18/19 Page 3 of 15



Sandoval  states  that  Darren  gets  along  with  his  co-­‐‑corkers.    Id.    Mr.  Sandoval  also  states  

that  Darren  was  progressing  in  his  welding  skills  on  the  job.    Id.  

         Darren  is  very,  very  close  to  his  family.    His  family  and  Pastor  provided  many  

letters  to  the  Court  to  learn  about  the  real  Darren  Benally.    See  Exhibits  A,  B,  C,  D,  E,  G.      

Notably,  Pastor  Jack  states  that  Darren  has  been  attending  his  church  for  the  last  10  

years,  and  he’s  not  seen  any  violence,  bitterness,  or  hatred  in  him.    Exhibit  D.    Pastor  

Jack  also  notes,  upon  Darren’s  release  he  will  counsel  and  support  him  in  prayer  and  

through  the  Living  Word  of  God.    Id.  

         Darren’s  family  also  provided  many  photographs  of  Darren  with  his  extended  

family.    See  Exhibits  V  (graduation  with  parents),  W  (BBQ  with  parents),  X  (with  

grandfather),  Y  (BBQ  with  parents),  Z  (with  cousin),  AA  (with  father),  BB,  CC,  DD  (with  

family).    

         Darren’s  mother  has  not  been  well  for  many  years,  and  she  suffers  from  arthritis  

and  bad  vision.    PSR,  ¶  56.    Darren’s  father  was  recently  hospitalized  and  was  

diagnosed  with  throat  cancer.    His  father  usually  works  away  from  the  home,  most  

recently  in  Arizona.    Before  his  arrest,  Darren  did  everything  for  his  mother,  (laundry,  

grocery  shopping,  rides  to  medical  appointments,  etc.)  PSR,  ¶  56.    Darren  also  helped  

his  parents  financially  by  paying  for  food,  utilities,  propane,  and  other  household  

expenses.    Id.    




                                                         3
          Case 1:18-cr-02429-WJ Document 227 Filed 10/18/19 Page 4 of 15



        Darren  does  not  drink  alcohol  or  use  drugs.  PSR,  ¶  64.    He  is  unlike  many  Native  

American  clients  that  this  Court  has  sentenced.    Darren  was  not  intoxicated  or  under  

any  influence  of  drugs  during  the  incident  on  March  27,  2018.    Doc.  28,  Exhibit  1a,  pages  

96-­‐‑97.      He  has  a  model  son,  and  very  responsible  adult.    He  takes  care  of  his  parents  

and  family,  commutes  to  Farmington  to  work,  and  works  long  days.    When  he  returns  

home,  he  helps  his  mother  prepare  dinner  and  then  takes  care  of  his  parents’  

homestead.  

        Darren  described  himself  to  U.S.  Probation  as  a  hard  worker  –  he’d  wake  up  

around  3:00  am  to  leave  the  house  at  5:00  am  to  travel  from  Sanostee,  NM  to  

Farmington,  NM  for  work  every  day.    PSR,  ¶  59.    He’d  work  a  full  day  and  come  home  

to  take  care  of  his  mother.  

        When  released,  Darren  plans  on  getting  his  job  back  welding,  and  he  would  like  

to  work  on  getting  his  Commercial  Drivers  License  (CDL).  PSR,  ¶  59.  

        Darren  has  accepted  responsibility  the  incident,  and  is  very  sorry  about  his  

Uncle’s  death.    PSR,  ¶  59.    “It  was  never  his  intention  to  harm  N.T.,”    Id.    Darren  reacted  

to  N.T.  who  “was  belligerent,  intoxicated  and  attacking”  [him.]  Id.    

        Darren’s  entire  family,  as  victims  to  this  unfortunate  death,  (the  Benally  family  is  

immediate  family  with  N.T),  and  in  proximity,  lived  closest  to  N.T.    Darren’s  family    

members  will  testify  that  Darren’s  Uncle,  N.T.,  would  bully  not  only  Darren,  but  other  

family  members,  and  the  community.    N.T.  would  routinely  leave  his  house  (after  



                                                        4
          Case 1:18-cr-02429-WJ Document 227 Filed 10/18/19 Page 5 of 15



drinking  profusely)  and  become  extremely  combative  and  insulting  to  Darren,  Darrell  

Benally,  Deano  Benally,  other  family  members,  and  the  community.    The  witnesses  will  

also  testify  that  the  Benally  family  often  took  care  of  N.T.  (since  T.T.  was  living  in  

Farmington),  and  they  would  routinely  check  on  N.T.  and  his  elderly  mother  next  door.  

        It  is  tragic  that  the  Benally  family  was  not  identified  by  the  victim  advocate  as  

victims,  or  “those  [family  members]  closest  to  the  victim  [that]  have  been  affected  by  

the  crime].”  Addendum  to  the  PSR  (Doc.  223),  p.5,  Response  #5.      The  Benally  family  has  

the  right  to  have  their  thought  and  feeling  heard  also.    The  Benally  family  lived  next  to  

N.T.  and  his  recently  deceased  mother,  most  of  their  lives.    Recently,  N.T.’s  family  

asked  the  Benally  family  to  attend  N.T.’s  mother’s  funeral,  and  requested  they  donate  to  

her  funeral  expenses.    

        The  witness  testimony  at  sentencing  will  show  that  N.T.  did  not  work,  and  

usually  drank  all  day.    The  family  will  also  testify  that  N.T.  had  a  prior  head  injury  from  

a  fight  N.T.  started  with  another  individual.    

        Moreover,  Darrell,  Deano,  and  Darren  Benally  took  N.T.  in  the  back  of  their  

pickup  truck  to  the  emergency  room  (a  few  years  ago)  after  N.T.  drank  household  

disinfectant/cleanser,  and  was  on  his  deathbed.      

        Deano  Benally  will  testify  that  N.T.  was  a  tormented  alcoholic  soul,  (Exhibit  EE)  

who  often  sent  him  disturbing  texts  after  drinking  all  day.    For  example,  Deano  Benally  




                                                      5
          Case 1:18-cr-02429-WJ Document 227 Filed 10/18/19 Page 6 of 15



provided  N.T.’s  text  messages  about  Satan  and  Lucifer,  and  wanting  to  borrow  Deano’s  

.45  pistol,  stating,  “take  care  brother  man.”    See  Exhibits  FF,  GG.    

        Darren  does  not  seek  to  minimize  him  actions,  and  has  only  told  the  truth  from  

the  day  he  was  arrested.    Darren  was  attacked  by  N.T.,  and  this  unfortunate  death  

occurred.  

        A.       The  Statutory  Framework  of  Federal  Sentencing  After  United  States  v.  
                 Booker,  543  U.S.  220  (2005).      

        18  U.S.C.  §  3553(a)  requires  the  Court  to  impose  a  sentence  sufficient,  but  not  

greater  than  necessary,  to  comply  with  the  purposes  of  federal  sentencing,  and  imposes  

a  statutory  duty  to  consider:    

        (1)  the  nature  and  circumstances  of  the  offense  and  the  history  and  
        characteristics  of  the  defendant;  
        (2)  the  [purposes  of  criminal  punishment];  
        (3)  the  kinds  of  sentences  available;  
        (4)  the  kinds  of  sentence  and  the  sentencing  range  [available];  
        (5)  any  pertinent  policy  statement  [by  the  Sentencing  Commission];  
        (6)  the  need  to  avoid  unwarranted  sentence  disparities  among  defendants  
        with  similar  records  who  have  been  found  guilty  of  similar  conduct;  and  
        (7)  the  need  to  provide  restitution  to  any  victims  of  the  offense.  

18  U.S.C.  §  3553  (2006).    A  district  court’s  duty  in  sentencing  is  to  impose  a  sentence  in  

conformity  with  the  parsimony  principle  in  Section  3553.    See  United  States  v.  Smart,  518  

F.3d  800,  811  (10th  Cir.  2008)  (“[D]istrict  Courts  are  bound  to  ‘impose  a  sentence  

sufficient,  but  not  greater  than  necessary’  to  comply  with  [the  sentencing  factors  in  

Section  3553(a)(2)].”).    The  purposes  of  federal  sentencing  enumerated  in  18  U.S.C.  §  

3553(a)(2)  are  the  need  for  the  sentence  imposed:    


                                                      6
            Case 1:18-cr-02429-WJ Document 227 Filed 10/18/19 Page 7 of 15



          (A)  to  reflect  the  seriousness  of  the  offense,  to  promote  respect  for  the  law,  
          and  to  provide  just  punishment  for  the  offense;  
          (B)  to  afford  adequate  deterrence  to  criminal  conduct;  
          (C)  to  protect  the  public  from  furthim  crimes  of  the  defendant;  and  
          (D)  to  provide  the  defendant  with  needed  educational  or  vocational  
          training,  medical  care,  or  othim  correctional  treatment  in  the  most  
          effective  manner;  

18  U.S.C.  §  3553  (2006);  see  United  States  v.  Booker,  543  U.S.  220  (2005);  United  States  v.  

Kristl,  437  F.3d  1050  (10th  Cir.  2006);  United  States  v.  Sanchez-­‐‑Juarez,  446  F.3d  1109  (10th  

Cir.  2006).      

          In  Rita  v.  United  States,  551  U.S.  338  (2007),  the  Court  permitted,  but  did  not  

require,  appellate  courts  to  apply  a  presumption  of  reasonableness  to  a  sentence  within  

the  advisory  guideline  sentencing  range.    Rita,  551  U.S.  at  347-­‐‑348.    The  Rita  Court  also  

clarified  that  it  was  improper  for  a  district  Court  to  presume  that  the  sentencing  range  

as  calculated  under  the  Guidelines  was  reasonable.    Id.    Left  unanswered  by  Rita,  

however,  was  how  appellate  courts  were  to  review  out-­‐‑of-­‐‑guidelines  sentences.  

          In  Gall  v.  United  States,  552  U.S.  38  (2007),  the  Court  clarified  that  federal  

sentencing  should  proceed  in  four  basic  steps:  (1)  Guidelines  calculation,  (2)  Section  

3553(a)  analysis,  (3)  extent  of  variance  from  advisory  sentencing  range  if  an  out-­‐‑of-­‐‑

guidelines  sentence  is  appropriate,  and  (4)  justification  for  the  out-­‐‑of-­‐‑guidelines  

sentence  to  afford  meaningful  appellate  review.    Gall,  552  U.S.  at  47-­‐‑49.  




                                                         7
          Case 1:18-cr-02429-WJ Document 227 Filed 10/18/19 Page 8 of 15



        B.       A  Sentence  of  Time  Served,  followed  by  a  Three  (3)  Year  Term  of  
                 Supervised  Release  Would  Best  Satisfy  the  Goals  of  18  U.S.C.  Section  
                 3553(a).  

        Darren  has  been  in  custody  for  approximately  371  days  (or  just  over  12.18  

months).    Mr.  Benally’s  objections  to  the  PSR  (Doc.  221)  support  the  defense’s  

conclusion  that  a  time-­‐‑served  sentence  is  within  the  base  offense  level  for  the  offense  

involving  criminally  negligent  conduct  (offense  level  12)  and  a  two-­‐‑level  reduction  for  

acceptance  of  responsibility,  for  a  total  offense  level  of  10.    See  Doc.  221.    A  total  offense  

level  of  10,  criminal  history  category  I,  supports  a  guideline  sentence  of  6-­‐‑12  months.

                 1.       The  Nature  and  Circumstances  of  the  Offense  and  the  History  and  
                          Characteristics  of  the  Defendant.  

                                   a)      Nature  and  Circumstances  of  the  Offense.  

        Without  minimizing  his  conduct,  Mr.  Benally  and  his  family  have  suffered  

significantly  since  March  2018.    The  Court  heard  the  nature  and  circumstances  of  the  

offense  of  conviction,  involuntary  manslaughter,  during  the  trial  from  Monday  June  24,  

2019  through  Friday  June  29,  2019.    The  pretrial  hearing  and  trial  transcripts  are  located  

in  the  docket  as  Docs.    196,  200-­‐‑205.    This  is  the  sworn  evidence,  under  penalty  of  

perjury  that  was  presented  to  the  jury.    U.S.  Probation  should  be  using  to  determine  the  

Offense  Conduct  (Conduct  of  Conviction)  in  Mr.  Benally’s  Presentence  Report.    

                                   b)      History  and  Characteristics  of  the  Defendant.  

        Mr.  Benally  is  a  devoted  caregiver  to  his  mother,  his  father,  and  his  extended  

family.    As  described  above,  he  is  very  hard-­‐‑working  and  understands  the  importance  



                                                        8
            Case 1:18-cr-02429-WJ Document 227 Filed 10/18/19 Page 9 of 15



of  working  hard,  religion,  and  taking  care  of  his  elders.    While  he  has  been  arrested  

previously,  he  does  not  have  any  criminal  convictions.  

         During  the  pendency  of  this  case,  Mr.  Benally  has  been  a  victim  of  jailhouse  

violence  in  which  he  was  injured  and  placed  in  segregation.    Counsel  is  obtaining  Mr.  

Benally’s  medical  records  from  Cibola  County  Detention  Center  to  provide  further  

information  to  the  Court.      

         The  instant  offense  is  not  a  reflection  of  Darren’s  character.      He  and  the  family  

will  tell  the  Court  that  he  was  tormented  and  attacked  by  his  alcoholic  and  abusive  

Uncle,  N.T.    Mr.  Benally  did  not  mean  to  kill  his  Uncle.    Despite  the  government’s  

claims  that  he  did  not  show  remorse,  during  his  interview  with  law  enforcement,  he  did  

tear  up  and  cry  over  the  incident  and  his  Uncle’s  death.        “Q:  You'ʹve  been  through  a  lot,  

you  know.·∙·∙I  can  see  as  you'ʹre  just  sitting  here  thinking  about  it,  you  know  –  A:  Yeah;  

Q:·∙·∙-­‐‑-­‐‑  kind  of  tearing  up  a  little  bit  –A:  Yeah.    See  Doc.  38,  Exhibit  1a,  page  95-­‐‑96  (emphasis  

added).  

         When  N.T.  stopped  fighting  with  Darren,  Darren  stopped  fighting.  See  Doc.  221,  

Exhibit  A,  page  10.    Notably,  Darren  told  law  enforcement  officers  on  the  night  of  the  

incident  that  his  Uncle  used  to  be  a  good  Uncle  with  him,  until  Darren  entered  high  

school.    Then  N.T.  was  abusive  towards  him  and  pressured  him  to  drink  with  him:  

                   MR.  BENALLY:·∙·∙Yeah.·∙·∙He  -­‐‑-­‐‑  he  used  to  be  
                   okay.·∙  ·∙  ·∙  ·∙  ·∙  ·∙  ·∙  ·∙  
                   SA  WRIGHT:·∙·∙Yeah?  
                   MR.  BENALLY:·∙·∙Yeah.·∙·∙He'ʹs  always  acting  up.  


                                                              9
         Case 1:18-cr-02429-WJ Document 227 Filed 10/18/19 Page 10 of 15



                SA  WRIGHT:·∙·∙Back  in  -­‐‑-­‐‑  back  a  long  time  ago,  
                he  used  to  be  all  right,  huh?  
                MR.  BENALLY:·∙·∙Yeah.  
                SA  WRIGHT:·∙·∙Yeah.  
                MR.  BENALLY:·∙·∙When  I  was  in  elementary  and  
                middle  school,  we  used  to  -­‐‑-­‐‑  
                SA  WRIGHT:·∙·∙Yeah.  
                MR.  BENALLY:·∙·∙-­‐‑-­‐‑  be  normal  and  neutral  and  
                talk,  and  we  were  good.  
                SA  WRIGHT:·∙·∙A  good  uncle?  
                MR.  BENALLY:·∙·∙Yeah.·∙·∙After  high  school,  when  
                I  got  into  high  school,  he  started  to  change  towards  me.  
                SA  WRIGHT:·∙·∙Yeah.  
                MR.  BENALLY:·∙·∙"ʺHow  come  you  don'ʹt  drink?  
                How  come  you  don'ʹt  ·∙do  this?"ʺ·∙·∙I  was  like  -­‐‑-­‐‑  
                SA  WRIGHT:·∙·∙Yeah.  
                MR.  BENALLY:·∙·∙-­‐‑-­‐‑  "ʺI  don'ʹt  want  to.·∙·∙I  
                already  know  how  it  is  by  looking  at  you  what  you'ʹre  
                going  through."ʺ·∙·∙I  told  him  that.  
                SA  WRIGHT:·∙·∙Yeah.·∙·∙You  didn'ʹt  want  -­‐‑-­‐‑  you  
                didn'ʹt  want  to  be  there,  did  you?  
                MR.  BENALLY:·∙·∙Yeah.·∙·∙Like,  he'ʹs  all,  "ʺWell,  
                fuck  you,  then."ʺ·∙·∙I  was  like,  "ʺYou,  too."ʺ·∙·∙[INAUDIBLE]  
                all  these  things.  
                SA  WRIGHT:·∙·∙Yep.  
                MR.  BENALLY:·∙·∙And  then  he  starts  pissing  me  
                off,  and  I  just  walked  off.  
                SA  WRIGHT:·∙·∙That'ʹs  that.  
                MR.  BENALLY:·∙·∙Yeah.·∙·∙I  just  start  walking,  
                and  he  come  back  and  -­‐‑-­‐‑  
                ·∙SA  WRIGHT:·∙·∙Did  you  -­‐‑-­‐‑  did  you  have  anything  
                to  drink  today?  
                MR.  BENALLY:·∙·∙No.  
                SA  WRIGHT:·∙·∙Okay.·∙·∙Not  -­‐‑-­‐‑  you  taking  any  
                medication  or  anything?  
                MR.  BENALLY:·∙·∙No.  

See  Doc.  38,  Exhibit  1a,  pages  96-­‐‑97  (emphasis  added).  




                                                     10
         Case 1:18-cr-02429-WJ Document 227 Filed 10/18/19 Page 11 of 15



        Darren  walked  away  from  his  Uncle  to  avoid  the  fight.    Id.  at  page  97,  line  12.    The  

Court  will  hear  first-­‐‑hand  from  Darren’s  family  how  N.T.  was  abusive  to  all  of  them.  

        Upon  his  release,  Mr.  Benally  will  immediately  start  working,  which  is  very  

important  at  this  time.    His  mother  continues  to  be  unwell  and  his  father  was  recently  

diagnosed  with  throat  cancer.    Mr.  Benally  needs  to  return  to  his  family  home  to  

support  his  father  and  mother.    He  has  significant  extensive  family  support,  and  the  

argument  that  N.T.’s  family  still  possesses  the  property  next  to  the  Benally  homestead  is  

just  a  poor  excuse  to  keep  Darren  estranged  from  his  family.    The  Benally  witnesses  

with  testify  that  none  of  N.T.’s  family  has  been  living  in  the  house  since  the  incident.      

        N.T.’s  mother  died  very  recently  and  N.T.’s  family  asked  Deano  Benally  and  

other  Benally  family  members  to  come  to  her  services  and  contribute  to  her  burial.    Any  

wedge  in  the  family  has  been  created  by  T.T.,  not  Darren  or  his  immediate  family.  

Darren  will  do  very  well  upon  release  since  this  charge  was  a  life-­‐‑changing  experience  

for  him  and  him  family.  

                 2.      The  Purposes  of  Criminal  Punishment.  

        18  U.S.C.  §  3553(a)(2)  provides  that  the  sentence  imposed  needs  to  reflect  the  

seriousness  of  the  offense,  to  promote  respect  for  the  law,  to  provide  just  punishment  

for  the  offense,  and  to  afford  adequate  deterrence  to  criminal  conduct;  to  protect  the  

public  from  further  crimes  of  the  defendant;  and  to  provide  the  defendant  with  needed  




                                                      11
         Case 1:18-cr-02429-WJ Document 227 Filed 10/18/19 Page 12 of 15



educational  or  vocational  training,  medical  care,  or  other  correctional  treatment  in  the  

most  effective  manner.    18  U.S.C.  §  3553(a)(2)(A)-­‐‑(D).      

        The  Department  of  Justice,  Bureau  of  Prisons  announced  recently  that,  “the  fee  to  

cover  the  average  cost  of  incarceration  for  Federal  inmates  in  Fiscal  Year  2014  was  

$30,619.85  ($83.89/day).    80  F.R.  12523  (March  9,  2015)  (available  at:  

https://www.federalregister.gov/documents/2015/03/09/2015-­‐‑05437/annual-­‐‑

determination-­‐‑of-­‐‑average-­‐‑cost-­‐‑of-­‐‑incarceration)  (last  accessed  January  29,  2017).  

        Without  minimizing  Mr.  Benally’  conduct,  a  sentence  of  time-­‐‑served  followed  by  

a  three  (3)  year  term  of  supervised  release  in  which  United  States  Probation  can  ensure  

that  Mr.  Benally  continues  to  work,  support  his  family,  and  continue  with  counseling,    

is  sufficient  to  reflect  the  seriousness  of  his  offense,  to  promote  respect  for  the  law,  and  

to  provide  just  punishment  for  Mr.  Benally,  without  having  to  spend  nearly  $84.00/day  

additional  unneeded  expenses,  and  continue  to  victimize  Mr.  Benally  while  

incarcerated.    All  these  sentencing  goals  can  be  overwhelmingly  addressed  during  his  

three  (3)  year  term  of  supervised  release.    See  18  U.S.C.  §  3553(a)(2)(A).  

        “[T]here  is  little  evidence  that  increases  in  the  severity  of  punishment  yield  

strong  marginal  deterrent  effects.”    Steven  N.  Durlauf  and  Daniel  S.  Nagin,  The  

Deterrent  Effect  of  Imprisonment,  Controlling  Crime:  Strategies  and  Tradeoffs  43  

(University  of  Chicago  Press  2011)  (available  at  http://www.nber.org/chapters/  

c12078.pdf).    Instead,  the  certainty  of  punishment  provides  nearly  all  the  deterrent  effect  



                                                       12
         Case 1:18-cr-02429-WJ Document 227 Filed 10/18/19 Page 13 of 15



that  can  be  had  from  law  enforcement.    See,  e.g.,  id.    “[O]ne  policy  relevant  implication  

of  our  conclusions  is  that  lengthy  prison  sentences  .  .  .  cannot  be  justified  based  on  their  

deterrent  effect  on  crime.”    Id.,  at  44.    Instead,  policing  and  effective  probation  

supervision  provide  the  maximum  deterrence  by  raising  the  likelihood  of  crimes  being  

detected.    Id.,  at  44  and  70-­‐‑71  (discussing  empirical  research  showing  that  certain  but  

minimal  sanctions  of  1-­‐‑2  days  in  custody  increase  compliance  overall).    Therefore,  

additional  imprisonment  will  provide  no  additional  and  meaningful  deterrent  effect.    

See  18  U.S.C.  §  3553(a)(2)(B).  

        Effective  supervision  will  address  the  remaining  two  purposes  of  criminal  

punishment  –  protecting  the  public  from  any  possible  future  crimes  by  Mr.  Benally,  and  

to  provide  needed  counseling  and  treatment.    18  U.S.C.  §  3553(a)(2)(C)  and  (D).    Mr.  

Benally  presents  no  threat  to  him  community  –  he  has  no  prior  criminal  convictions,  

and  he  did  not  start  the  fight  he  pleaded  guilty  to.    U.S.  Probation  will  provide  him  with  

additional  opportunities  and  resources  to  continue  to  receive  counseling,  which,  

coupled  with  this  very  rigorous  work  schedule  and  supporting  his  family  will  prevent  

him  from  committing  any  future  crimes.    See  18  U.S.C.  §  3553(a)(2)(C)  and  (D).  

                3.       The  Kinds  of  Sentences  Available;    The  Available  Sentencing  
                         Range;  Any  Pertinent  Policy  Statement;  The  Need  to  Avoid  
                         Unwarranted  Sentence  Disparities  Among  Defendants  With  Similar  
                         Records.  

        Mr.  Benally’s  should  receive  a  time-­‐‑served  sentence  based  on  a  total  offense  level  

of  10,  Criminal  History  Category  I.    The  Second  PSR,  (Doc.  224)  dated  10/17/19  


                                                     13
         Case 1:18-cr-02429-WJ Document 227 Filed 10/18/19 Page 14 of 15



continues  to  incorrectly  calculate  Darren’s  Base  Offense  Level  at  18,  instead  of  12.  

Second  PSR,  ¶  31.    

        Counsel  has  objected  (and  will  file  another  objection  to  the  Second  PSR  (Doc.  

224)  to  the  guideline  calculations  in  paragraphs  31-­‐‑39,  and  71.      

        There  is  no  unwarranted  sentence  disparity  at  play  here  because  Mr.  Benally’s  

criminal  history  category  is  zero.    On  the  Navajo  Nation,  most  defendants  do  not  

commute  to  work  3  hours  round-­‐‑trip  every  day,  support  their  family,  and  do  not  drink  

alcohol  or  use  drugs.    The  facts  of  Mr.  Benally’s  case  are  very  rare.      Even  though  he  

acted  in  self-­‐‑defense,  he  took  responsibility  for  his  criminal  conduct  immediately,  when  

the  government  realized  they  could  not  prove  Second-­‐‑degree  murder,  post-­‐‑trial.    

        The  facts  of  this  case,  and  the  testimony  of  the  Benally  victims  will  bear  out  the  

ongoing  violence,  abuse  and  alcoholism  by  the  decedent,  N.T.    Given  these  rare  fact,  a  

time-­‐‑served  sentence  will  not  result  in  a  sentence  disparity.  

                 4.        The  Need  to  Provide  Restitution.  

        Mr.  Benally  understands  and  acknowledges  that  the  Mandatory  Victim’s  

Restitution  Act  applies  in  this  case,  Second  PSR  ¶  84.    Counsel  for  Mr.  Benally  thanks  

U.S.  Probation  for  the  receipts  attached  as  Doc.  223-­‐‑1.    Counsel  would  like  to  continue  

to  enquire  about  some  of  the  claimed  victim’s  expenses,  including  the  purchase  of  

twelve  (12)  Basic  Tee  [shirts]  for  $75.29.  




                                                       14
              Case 1:18-cr-02429-WJ Document 227 Filed 10/18/19 Page 15 of 15



         If  Mr.  Benally  must  serve  additional  custody  time  in  the  Federal  Bureau  of  

Prisons  (“BOP”),  Mr.  Benally  respectfully  requests  a  recommendation  from  the  Court  

that  he  serve  him  time  in  a  BOP  facility  in  Arizona  or  Colorado  to  remain  close  to  his  

family.    

         II.       CONCLUSION  

         For  the  foregoing  reasons,  Mr.  Benally  respectfully  requests  that  the  Court  

impose  a  time-­‐‑served  sentence  followed  by  a  three  (3)  year  term  of  supervised  release.  

                                                          Respectfully  submitted,  
                                                            
                                                            /s/  electronically  filed            
                                                          Amy  Sirignano,  Esq.  
                                                          Law  Office  of  Amy  Sirignano,  PC  
                                                          5901J  Wyoming  Blvd.  NE  #250  
                                                          Albuquerque,  NM    87109  
                                                          (505)  242-­‐‑2770  
                                                          (505)  242-­‐‑2774  facsimile  
                                                          amy@abqnmlaw.com  
                                                            
                                                          Counsel  for  Darren  Benally  
                                                            
           

CERTIFICATE  OF  SERVICE  
I  hereby  certify  that  a  copy  of  the  foregoing  
pleading  was  sent  via  the  Court’s  CM/ECF  system  
to  opposing  counsel,  and  U.S.  Probation  
This  18th  day  October,  2019.  
  
/s/  electronically  filed     
Amy  Sirignano,  Esq.  




                                                    15
